DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 12, 16-17, 22-23, 51, 65-68, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, and 137-140 are currently pending and under examination on the merits in the instant case.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph 0126. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to for containing sequence rule non-compliant subject matter. See paragraphs 0157 and 0347 and page 98. Appropriate correction is required. See below for detailed instruction.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification (see lines 6, 7, and 8 in paragraph 0157; line 3 in paragraph 0347; line 8 at page 98) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Objections
Claim 17 is objected to because of the following informalities: “liner” in line 3 is misspelled. Appropriate correction is required.

Claim 87 is objected to because of the following informalities:  Line 4 contains an amino acid sequence that is not accompanied/identified by an appropriate SEQ ID NO. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 51, 68, 123, and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, and 51 recite “inclusive”. It is unclear what is included. 
Claim 68 recites “wherein AAV antibodies in the human are at or less than 1:5 prior to rAAV vector administration.” It is unclear what is meant by “1:5”. Note that the “AAV antibodies in the human” are not compared to anything thus it is unclear what the ratio of “1:5” refers to. Since the subject matter of claim 68 cannot be ascertained, claim 68 will not be further treated on the merits in the instant case.
Claim 123 recites the limitation "said empty capsids" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 129 recites the limitation "said mammal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 133 also recites “said mammal”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 22-23, 51, 67, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 140 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anguela et al. (WO 2017/075619 A1, applicant’s citation).
Anguela discloses a method of treating an AAV sero-negative human patient having hemophilia A comprising intravenously administering a therapeutically effective amount of about 5 x 1011 vg/kg of an AAV vector encoding human factor VIII (FVIII) CpG reduced variant of SEQ ID NO:7, which is expressed in a secretory cell in the liver, wherein the method further comprises administering an empty capsid of LK03 capsid (SEQ ID NO:27) or SPK capsid (SEQ ID NO:28) at the ratio of 5:1 compared to the AAV vector, and further comprises administering an immunosuppressive agent after the AAV vector administration, and further monitoring the amount of FVIII antibodies, wherein FVIII is produced at greater than 20% for 14 continuous days after administration and is detectable for at least 1 year without increasing risk of thrombosis, wherein the recombinant AAV vector comprises functional ITR and LTR elements and as a liver-specific mutant TTR protomer of SEQ ID NO:22. See claims 1-49, 54-104; paragraphs 0129, 0173-0174, 0215, 0272.
Angeula teaches that SEQ ID NO:7 encodes SEQ ID NO:25 lacking SEQ ID NO:29, which is identical to hFVIII-BDD encoded by SEQ ID NO:19. See claims 1, 10-11, and 17.
Angeula teaches that the AAV vector comprises an intron, an expression control element, ITRs, and a filler polynucleotide sequence, wherein the intron and AAV ITRs flank SEQ ID NO:7, and the expression control element is a mutant TTR promoter of SEQ ID NO:22 operably linked to SEQ ID NO:7, wherein the vector comprises SEQ ID NO:23. See claims 25-49.
It is noted that Anguela’s SEQ ID NOs:7, 19, 22, 25, 27, 28, and 29 are 100% identical to SEQ ID NOs:7, 19, 22, 25, 27, 28, and 29 claimed in the instant case, respectively.
Accordingly, claims 1-4, 12, 22-23, 51, 67, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 140 are described by Anguela et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, and 137-140 are rejected under 35 U.S.C. 103 as being unpatentable over Anguela et al. (WO 2017/075619 A1, applicant’s citation) in view of Wang et al. (US 2019/0343966 A1) and Kelley et al. (British Journal of Pharmacology, 2006, 148:1116-1123).
Anguela discloses the methods of claims 1-4, 12, 22-23, 51, 67, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, 137, and 140 as set forth in the 102(a)(1) and 102(a)(2) rejection above.
Anguela does not expressly disclose the limitations recited in claims 16-17, 65-66, 72-74, and 138-139. 
Anguela teaches that the gene therapy for treating hemophilia A does not cause “a substantial immune response against the FVIII or AAV vector.” See paragraph 0164. 
Anguela teaches that patients can be tested for an immune response such as by detecting “antibodies against AAV” prior to and/or after treatment. See paragraphs 0185-0186. 
Anguela teaches that an effective amount of the AAV vector encoding FVIII for treatment of hemophilia A is “an amount that reduces frequency or severity of acute bleeding episodes in a subject, for example, or an amount that reduces clotting time as measured by a clotting assay, for example.” See paragraph 0169. 
Anguela teaches that the patient “can be tested for frequency and severity of bleeding episodes during or after treatment”. See paragraph 0194. 
Anguela teaches that the AAV-FVIII hemophilia gene therapy provides “elimination of administration of a recombinant clotting factor protein to supplement for the deficient or defective (abnormal or mutant) endogenous clotting factor” thus “need or use of another treatment or therapy” is not necessary. See paragraph 0167.
Anguela discloses a clinical study that provides “clinically relevant FVIII activity levels at dose of about 1x1012 vg/kg or greater, optionally after 1-3 months of vector infusion”, wherein “cross reacting neutralizing antibodies (Ab) to the AAV capsid [are] approximately 10% less prevalent than AAV8”, wherein a human subject “with confirmed diagnosis of hemophilia A” having “detectable antibodies reactive with variant AAV capsid” is excluded from the clinical study. See pages 61-62.
Anguela discloses that a human subject “with confirmed diagnosis of hemophilia A” having a “minimum of an average of 4 bleeding events per year requiring episodic treatment of factor VIII infusions or prophylactic factor VIII infusions” is included in the AAV-FVIII gene therapy clinical study. See page 61.
Anguela discloses that “steady-state” of AAV-FVIII gene therapy is included in the clinical study. See page 61.
Anguela discloses a non-human primate study design with a low dose of 2x1012 vg/kg, a medium dose of 6x1012 vg/kg, and a high dose of 2x1013 vg/kg, wherein the average hFVIII levels produced by the AAV-FVIII positively correlate with the dose. See Figure 9D copied below.

    PNG
    media_image1.png
    311
    426
    media_image1.png
    Greyscale

Wang teaches that patients treated for hemophilia A by an rAAV-hFVIII gene therapy should be assessed for the presence of neutralizing antibody to the rAAV serotype used to deliver the hFVIII gene, because neutralizing antibody “can interfere with transduction efficiency and reduce therapeutic efficacy.” See paragraph 0095.
Wang teaches that treatment efficacy can be determined by “frequency of spontaneous bleeding episodes.” See paragraph 0114.
Wang teaches that “steady state” expression levels of FVIII are reached by about 12 weeks of gene therapy. See paragraph 0115.
Wang discloses practicing gene therapy treatment in non-human primates and also provide guidelines/protocol for human patients, wherein clinical assessment includes assessing “frequency of spontaneous bleeding episodes.” See paragraphs 0165-0230.
Kelley teaches that one of ordinary skill in the art can predict/estimate a therapeutically desired dose for a human subject based on animal study results including non-human primates “by simple linear regression of the transformed data” and that dose response in “non-human primates” is useful for “clinical dose selection” for humans. See page 1122. See also Figure 5. 
Kelley reports, “If linear pharmacokinetics in humans is assumed, we predict that doses of 0.2-11 mgkg-1 will result in drug exposures similar to those seen in cynomolgus monkeys (1 and 10 mgkg-1, respectively), and could result in similar reductions in peripheral B cells if the pharmacokinetic/pharmacodynamic relationship holds from primates to humans.” See page 1122.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate human clinical study plans of Anguela and to further refine the human treatment method in view of Wang and Kelley. The limitations recited in claims 16-17, 65-66, 72-74, and 138-139 would have been reasonably deemed desirable and advantageous for practicing Anguela’s hemophilia A treatment method performed in a human subject in view of the disclosure/knowledge provided in Anguela, Wang, and Kelley as described above. That is, the guidelines for selecting human patients are expressly provided by Anguela (see pages 61-62), and one of ordinary skill in the art would have been fully equipped with necessary techniques to determine human subjects suitable for hemophilia A treatment based on art-recognized “Inclusion Criteria” and “Exclusion Criteria”, wherein “steady state” in a subject administered an rAAV-hFVIII gene therapy was to be “reached by about 12 weeks” of gene therapy as taught by Wang, who also provided guidelines for selecting human patients having hemophilia A for rAAV-hFVIII gene therapy as well as dosing/treatment guidelines (see paragraphs 0210-0230) wherein clinical assessment includes assessing “frequency of spontaneous bleeding episodes.” Further, use of linear regression curve using non-human primate study results for predicting a “clinical dose selection” desired for a human subject was known in the art as taught by Kelley, and furthermore, rAAV-hFVIII gene therapy performed in non-human primates was already practiced thus routine prior to human patient treatment as evidenced by Anguela and Wang, wherein Anguela disclosed that the levels of hFVIII in non-human primates is dose-dependent as shown in Figure 9D. Hence, one of ordinary skill in the art designing a human treatment method protocol for providing a maximal level of hFVIII activity including clotting activity would have been motivated to select a human dose that is greater than predicted to be therapeutically effective based on a linear regression curve using non-human primate study results. 
“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Accordingly, claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, and 137-140 taken as a whole would have been prima facie obvious before the effective filing date.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, and 137-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-41 of U.S. Patent No. 11,168,124 B2 in view of Anguela et al. (WO 2017/075619 A1, applicant’s citation) in view of Wang et al. (US 2019/0343966 A1) and Kelley et al. (British Journal of Pharmacology, 2006, 148:1116-1123).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the treatment method of the ‘124 patent claims drawn to treating a human having hemophilia A comprising administering an AAV vector encoding SEQ ID NO:7 claimed in the instant case. Further, the instant claims reciting limitations not expressly recited in the ‘124 patent claims would have been obvious in view of the knowledge/techniques for determining the instantly recited limitations disclosed by Anguela, Wang, and Kelley as described in the §102 and §103 rejections above, which are fully incorporated by reference herein. 

Claims 1-4, 12, 16-17, 22-23, 51, 65-67, 72-74, 77-78, 82-89, 91-97, 99-117, 119-123, 129-130, 133-135, and 137-140 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107-144 of copending U.S. Application No. 15/772,025 in view of Anguela et al. (WO 2017/075619 A1, applicant’s citation) in view of Wang et al. (US 2019/0343966 A1) and Kelley et al. (British Journal of Pharmacology, 2006, 148:1116-1123). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the treatment method of the ‘025 claims drawn to treating a human having hemophilia A comprising administering an AAV vector encoding SEQ ID NO:7 claimed in the instant case. Further, the instant claims reciting limitations not expressly recited in the ‘124 patent claims would have been obvious in view of the knowledge/techniques for determining the instantly recited limitations disclosed by Anguela, Wang, and Kelley as described in the §102 and §103 rejections above, which are fully incorporated by reference herein. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635